EXHIBIT 10.2

 

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made on January 5, 2005 by and among IMPCO
Technologies, Inc., a Delaware corporation (“IMPCO”) and Terry Clapp
(“Employee”). Capitalized terms not otherwise defined in this Agreement shall
have the meanings specified in Section 5 unless the context otherwise requires.

 

Section 1.

Employment

 

The Company hereby employs Employee to render services to the Company in the
capacity of Executive Advisor.

 

Employee’s duties shall include all of the duties normally associated with the
position of and shall include such other activities, responsibilities and duties
as may be reasonably assigned from time to time. The Company shall retain full
direction and control of the manner, means and methods by which Employee
performs the services for which he is employed hereunder.

 

Section 2.

Compensation.

 

2.1 Base Salary. During the Term, IMPCO will pay Employee a salary of
£170,482.44 for the fourteen (14) month term. The salary will be paid monthly
directly to the Employee for a total of fourteen (14) payments.

 

2.2 Benefits. Employee’s participation in the Employee 2000, 2002, 2003 and 2004
Incentive Stock Option Plans shall continue (See Exhibit A attached hereto). No
other benefits will be provided to the Employee under terms of this Agreement.

 

Section 3.

Term and Termination Payments.

 

3.1 Term. The Term will commence on January 5, 2005, for a fourteen (14) month
term and ends March 5, 2006.

 

3.2 Termination by Company. Company cannot terminate Employee’s employment at
any time during the term of this Agreement.

 

Section 4.

Confidentiality.

 

4.1 Confidentiality Information. Employee shall not at any time during the
period of his employment or thereafter, except as required in the course of his
employment with the Company, directly or indirectly use, disclose, disseminate
or reproduce any Confidential Information or use any Confidential Information to
compete, directly or indirectly, with the Company. All notes, notebooks,
memoranda, computer program and similar repositories of information containing
or relating in any way to Confidential Information shall be the property of the
Company. All such items made or complied by Employee or made available to
Employee during the Term, including all copies thereof, shall be delivered to
the Company by Employee upon termination of the Term or at any other time upon
request of the Company.

 

1



--------------------------------------------------------------------------------

4.2 Proprietary Information of Others. Employee will not use in the course of
Employee’s employment with the Company, or disclose or otherwise make available
to the Company, any information, documents or other items which Employee may
have received from any prior employer or other person and which Employee is
prohibited from so using, disclosing or making available by reason of any
contract, court order, law or other obligation by which Employee is bound.

 

4.3 Equitable Relief. Employee acknowledges that: the provisions of this Section
4 are essential to the Company; the Company would not enter into this Agreement
if it did not include such provisions; the damages sustained by the Company as a
result of any breach of such provisions cannot be adequately remedied by
damages; and, in addition to any other right or remedy that the Company may have
under this Agreement by law or otherwise, the Company will be entitled to
injunctive and other equitable relief to prevent or curtail any breach of any
such provisions.

 

4.4 Settlement by Arbitration. Any claim or controversy that arises out of or
relates to this Agreement, or the breach of it, will be settled by good faith
negotiations or failing to reach agreement by arbitration in State of California
in accordance with the rules of the American Arbitration Association. Judgment
upon the award rendered may be entered in any court of competent jurisdiction.

 

Section 5.

Definitions.

 

Whenever used in this Agreement with initial letters, capitalized, the following
terms will have the following meanings:

 

“Confidential Information” means information not generally known relating to the
business of the Company or any third party that is contributed to, developed by,
disclosed to, or known to Employee in his course of employment by the Company,
including but not limited to customer lists, specifications, data, research,
test procedures and results, know-how, services used, computer programs,
information regarding past, present and prospective plans and methods of
purchasing, accounting, engineering, business, marketing, merchandising, selling
and servicing used by the Company.

 

“Term” means the period during which Agreement is in effect as provided in
Section 3.1.

 

Section 6.

Miscellaneous.

 

6.1 Compliance with Laws. In the performance of this Agreement, each party will
comply with all applicable laws, regulations, rules, orders and other
requirements of governmental authorities having jurisdiction.

 

6.2 Nonwaiver. The failure of any party to insist upon or enforce strict
performance by any other of any provision of this Agreement or to exercise any
right, remedy or provision of this Agreement will not be interpreted or
construed as a waiver or relinquishment to any extent of such party’s right to
consent or rely upon the same in that or any other instance; rather the same
will be and remain in full force and effect.

 

6.3 Entire Agreement. This Agreement constitutes the entire Agreement, and
supersedes any and all prior Agreements, between the Company and Employee. No
amendment, modification or waiver of any of the provisions of this Agreement
will be valid unless set forth in a written instrument signed by the party to be
bound thereby.

 

2



--------------------------------------------------------------------------------

6.4 Applicable Law and Venue. This Agreement will be interpreted, construed and
enforced in all respects in accordance with the local laws of the State of
California and venue for any action out of this Agreement shall be in Los
Angeles County, California.

 

6.5 Survival. Section 4. Together with all other provisions of this Agreement
that may reasonably be interpreted or construed to survive any termination of
the Term, shall survive termination of the Term.

 

6.6 Attorneys’ Fees. In the event any suit or proceeding is instituted by any
party against another arising out of this Agreement, the prevailing party shall
be entitled to recover its attorneys’ fees and expenses of litigation or
arbitration.

 

6.7 Severability. If any term, provision, covenant, or condition of this
Agreement shall be held by a court of competent jurisdiction to be invalid,
unenforceable, or void, the remainder of this Agreement shall remain in full
force and effect.

 

6.8 Headings. The headings and captions of this Agreement are provided for
convenience only and are not intended to have any effect upon the interpretation
or construction or construction of the Agreement.

 

6.9 Notices. Any notice, request, consent, or approval required or permitted to
be given under this Agreement or pursuant to law shall be sufficient if in
writing, and personally delivered to Employee or by registered or certified mail
to Employee’s residence (as noted in the Company’s records), or if personally
delivered to the Company’s Corporate Secretary at the Company’s principal
office.

 

Employee

     

IMPCO Technologies, Inc.

           

Terry Clapp

     

Robert M. Stemmler

President and CEO

           

Terry Clapp

     

Nickolai A. Gerde

Chief Financial Officer

 

 

3